DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (7/22/22 Remarks: page 11, line 16 – page 13, line 14, line 12, particularly page 12, line 9 – page 13, line 14 have been fully considered but they are not persuasive.
With respect to claim 1 (and its dependent claims), Applicant argues (7/22/22 Remarks: page 12, lines 9–17) that the art of record fails to teach or suggest the amended feature 
…wherein the computer stores at least one position of the one or more bones when the one or more bones are positioned to achieve a desired outcome as measured in the one or more metrics (Krause paragraph 0133 & 0136, modeling of actual bone position and properly aligned bone positions) and the desired outcome is used to calculate at least one characteristic for an implant system configured to maintain the desired outcome (Krause paragraph 0125, use of modeling arrangement to aid in design (i.e. shape characteristics) of a prosthetic implant).
However, as noted in the claim mapping below, further review of Krause discloses a teaching of the feature added in the 7/22/22 Amendment (Krause paragraph 0125, use of modeling arrangement to aid in design (i.e. shape characteristics) of a prosthetic implant).
Applicant’s arguments indicate agreement in the 6/29/22 Examiner Interview that present Amendments overcome the then-current rejection then of record. While the amendments overcome the specific rejections then of record, Examiner noted that a final judgment of the disposition of each claim would require further consideration and search.
With respect to claim 8 and its dependent claims, Applicant argues (7/22/22 Remarks: page 12, line 18 – page 13, line 3) that the claims as presently amended further recited details concerning the display.
However, as noted in the claim mapping below, further review of Krause discloses teachings related to the features added in the 7/22/22 Amendment (Krause paragraphs 0155-0156, pre-operative planning image 2092 and rapid prototype 3D image available before and during surgery; Krause paragraph 0178, fluoroscopic image with overlay grid; Krause paragraphs 0175-0176 & 0180, attachment of markers to bones, inherently including the attachment of a marker to one or more bones)
Examiner notes that Applicant asserts in this argument that “independent claim 1 overcomes the current rejections of record” 7/22/22 Remarks: page 12, lines 21-22). In context of arguments referring to claim 8 and its dependent claims, Examiner infers that this statement is intended to refer to claim 8.
Applicant’s arguments indicate agreement in the 6/29/22 Examiner Interview that present Amendments overcome the then-current rejection then of record. While the amendments overcome the specific rejections then of record, Examiner noted that a final judgment of the disposition of each claim would require further consideration and search.
With respect to claim 15 and its dependent claims, Applicant argues (7/22/22 Remarks: page 13, lines 4-14) that the claims as amended do not recite the specific determination of a bone angle based on bone endplane angles.
However, as noted in the claim mapping below, the determination of an angle based on bone endplane angles rather than based on bone axis angles (as taught by the Prior Art) appears to be an example of a selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “to make decisions similar to a human visual system” (claim 25, line 3) is unclear as to how it specifically delimits the scope of the claimed system.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10, 12-13, & 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krause (US 20040068187, cited in 12/11/19 Information Disclosure Statement).
Claim 8: An orthopedic operating room system comprising:
a camera configured to be focused on a region of interest (Krause paragraph 0086 and Figure 5, X-ray camera);
a computer wherein the computer is configured to receive image data from the camera (Krause paragraph 0087 and Figure 2, computer receiving and processing X-ray camera images);
a display including a screen and coupled to the computer (Krause paragraph 0087 and Figures 2 & 4, display of bone images), wherein;
one or more bones of a musculoskeletal system are illustrated on the display (Krause paragraph 0087 and Figures 2 & 4, display of bone images),
the computer is configured to run computer vision software (Krause paragraph 0087, computer receiving and processing X-ray camera images),
the computer vision software is configured to recognize components of the musculoskeletal system (Krause paragraphs 0087-0088, identification of bone contour by edge detection, specific bone template corresponding to bone contour),
the computer vision software is configured to analyze and process digital images from the camera and extract high-dimensional data to make decisions (Krause paragraph 0087, semi-automated fiducial geometry extraction),
the computer vision software is configured to identify the one or more bones on the display (Krause paragraphs 0087-0088, identification of bone contour by edge detection, specific bone template corresponding to bone contour),
the computer is configured to calculate one or more metrics related to the one or more bones from image data provided in real-time by the camera (Krause paragraphs 0028-0029 & 0087, fiducial geometry or bone contour extraction; Krause Figure 17, bone displacement parameters),
the computer is configured to display, on the screen (Krause paragraph 0087 and Figures 2 & 4, display of bone images; Krause Figure 17, bone displacement parameters), the calculated one or more metrics (Krause paragraph 0087, display of extracted bone contour),
the computer is configured to display, on the screen, one or more preoperative images illustrating the one or more bones (Krause paragraphs 0113 & 0147, imaging before surgery), and
the computer is configured to display, on the screen, one or more intraoperative images illustrating the one or more bones for comparison with the adjacent preoperative image (Krause paragraph 0070, imaging during surgery; Krause paragraphs 0155-0156, pre-operative planning image 2092 and rapid prototype 3D image available before and during surgery).
Claim 9: The orthopedic operating room system of claim 8 (see above), wherein a fluoroscope (Krause paragraphs 0037, 0145, & 0169, use of either X-ray or fluoroscopic imaging) takes one or more (Note: This is a recitation in the alternative, met by a teaching of any one option) fluoroscope images of the region of interest, wherein the camera is used to provide the one or more fluoroscope images to the computer (Krause paragraph 0087, computer receiving and processing at least one camera image), wherein the computer vision software is configured to identify one or more features or landmarks of each bone of the one or more bones (Krause paragraphs 0087-0088, identification of bone contour by edge detection), and wherein the computer vision software recognizes each bone of the one or more bones from the one or more features or land marks of each bone (Krause paragraphs 0087-0088, identification of bone contour by edge detection, specific bone template corresponding to bone contour), and wherein the computer is configured to display an overlay image that includes the fluoroscope image (Krause paragraph 0178, fluoroscopic image with overlay grid).
Claim 10: The orthopedic operating room system of claim 8 (see above), further including a target coupled to a bone of the one or more bones (Krause paragraphs 0175-0176 & 0180, attachment of markers to bones), wherein the camera is configured to view the target when the bone cannot be viewed by the camera (Krause paragraphs 0178 & 0180, determining marker positioning; camera detection of marker is independent of detection of bone, indicating that the camera is configured to view target when it either can or cannot view bone), and wherein the computer vision software is configured to calculate the position of the bone from the target (Krause paragraphs 0178 & 0180, determining bone and marker positioning), wherein each bone of the one or more (Note: This is a recitation in the alternative, met by a teaching of any one option) bones has a corresponding target (Krause paragraphs 0175-0176 & 0180, attachment of markers to bones, inherently including the attachment of a marker to one or more bones). 
Claim 12: The orthopedic operating room system of claim 8 (see above), wherein the display is configured to illustrate movement of the one or more bones in real-time to support positioning using the one or more metrics to achieve a desired outcome (Krause paragraph 0070, imaging during surgery; Krause paragraph 1069, repositioning of bone during surgery)., and
a pre-operative plan including one or more pre-operative metrics (Krause paragraphs 0170 & 0175, generation and display of preliminary surgery plan including metrics such as translation and rotation settings), wherein the pre-operative metrics are compared against the one or more metrics generated from the image data provided in real-time by the camera (Krause paragraphs 0175 & 0180, real-time recalculation of preliminary surgery plan based on detected marker position during surgery).
Claim 13: The orthopedic operating room system of claim 12 (see above), wherein the computer stores a position of the one or more bones when the one or more bones are positioned to achieve the desired outcome (Krause paragraph 0133 & 0136, modeling of actual bone position and properly aligned bone positions).
Claim 27: The operating room system of claim 8 (see above), wherein the computer is configured to display, on the screen and adjacent to at least one of (Note: This is a recitation in the alternative, met by a teaching of any one option) the preoperative image or the intraoperative image, one or more (Note: This is a recitation in the alternative, met by a teaching of any one option) images illustrating the one or more (Note: This is a recitation in the alternative, met by a teaching of any one option) bones after an implant system is installed, and display, on the screen, one or more metrics related to the one or more bones calculated after the implant system is installed (Krause paragraph 0175, display of positions of bones with implanted markers).
Claim Rejections - 35 USC § 103
Claims 1-2, 5-7 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Leow (US 20070274584, cited in 4/25/22 Office Action).
With respect to claim 1, Krause discloses:
Claim 1: An orthopedic operating room system comprising:
a camera configured to be focused on a region of interest of a patient (Krause paragraph 0086 and Figure 5, X-ray camera);
a computer having computer vision software, wherein the computer is coupled to the camera (Krause paragraph 0087, computer receiving and processing X-ray camera images), wherein the computer is configured to identify one or more bone landmarks in the region of interest (Krause paragraphs 0087-0088, identification of bone contour by edge detection, specific bone template corresponding to bone contour) and to recognize a type of bone from the one or more identified landmarks (see secondary reference below), and wherein the computer is configured to calculate one or more metrics related to the one or more recognized (see secondary reference below) bones from image data provided in real-time by the camera (Krause paragraphs 0028-0029 & 0087 and Figure 17, fiducial geometry or bone contour extraction based on bone images, bone position and angle displacement metrics); and
a display coupled to the computer wherein the computer is configured to illustrate the one or more bones on the display (Krause paragraph 0087 and Figure 2, display), wherein the computer is configured to monitor movement of the one or more recognized (see secondary reference below) bones and illustrate positions of the one or more bones in real-time on the display as the one or more bones are manipulated (Krause paragraph 0070, imaging during surgery; Krause paragraph 0169, repositioning of bone during surgery), and wherein the computer stores at least one position of the one or more bones when the one or more bones are positioned to achieve a desired outcome as measured in the one or more metrics (Krause paragraph 0133 & 0136, modeling of actual bone position and properly aligned bone positions) and the desired outcome is used to calculate at least one characteristic for an implant system configured to maintain the desired outcome (Krause paragraph 0125, use of modeling arrangement to aid in design (i.e. shape characteristics) of a prosthetic implant).
Krause does not expressly disclose the element annotated “(see secondary reference below)”, i.e. recognition of a bone type based on identified landmarks.
Leow discloses:
…to recognize a type of bone from the one or more identified landmarks (Leow paragraph 0064, extraction of bone contour and features and classification of bone based on this information)…
Krause and Leow are combinable because they are from the field of bone image analysis.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Leow recognition arrangement to the Krause bone imaging arrangement.
The suggestion/motivation for doing so would have been to provide additional information for use in surgery planning (Krause paragraph 0020).
Therefore, it would have been obvious to combine Krause with Leow to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 2, 5-7 & 21:
Claim 2: The orthopedic operating room system of claim 1 (see above) wherein one or more (Note: This is a recitation in the alternative, met by a teaching of any one option) images of the region of interest are taken (Krause paragraph 0087, computer receiving and processing at least one X-ray camera image), wherein the one or more images are provided to the computer (Krause paragraph 0087, computer receiving and processing X-ray camera images), and wherein the computer and the computer vision software identifies the one or more bones in the region of interest from the one or more images (Krause paragraph 0087, identification of bone contour by edge detection).
Claim 5: The orthopedic operating room system of claim 1 (see above) wherein a pre-operative plan is displayed on the display, wherein the pre-operative plan includes one or more pre-operative metrics (Krause paragraphs 0170 & 0175, generation and display of preliminary surgery plan including metrics such as translation and rotation settings), and wherein the pre-operative metrics can be compared against the one or more metrics generated from the image data provided in real-time by the camera (Krause paragraphs 0175 & 0180, real-time recalculation of preliminary surgery plan based on detected marker position during surgery).
Claim 6: The orthopedic operating room system of claim 1 (see above), wherein a target couples to a bone of the one or more bones (Krause paragraphs 0175-0176 & 0180, attachment of markers to bones), wherein the target can be viewed by the camera in the region of interest (Krause paragraph 0180, detection of marker position in image), wherein the computer is configured to use the computer vision software to track the target (Krause paragraphs 0175 & 0180, real-time recalculation of preliminary surgery plan based on detected marker position during surgery), and wherein the computer vision software can identify a position of the bone from the target (Krause paragraphs 0178 & 0180, determining bone and marker positioning).
Claim 7: The orthopedic operating system of claim 1 (see above), wherein the one or more metrics comprises at least one of (Note: This is a recitation in the alternative, met by a teaching of any one option) sagittal, coronal, or rotational (Krause Figure 17, bone position and angle displacement metrics) information related to the one or more bones.
Claim 21: The operating room system of claim 1 (see above), further comprising displaying the calculated one or more metrics (Krause paragraphs 0028-0029 & 0087, fiducial geometry or bone contour extraction; Krause paragraph 0087, display of extracted bone contour), wherein the implant system is a rod (Krause paragraph 0207, rod implant), the at least one characteristic includes a shape of the rod, and the computer is configured to provide a rod template based on the at least one characteristic (Krause paragraph 0125, use of modeling arrangement to aid in design (i.e. shape characteristics) of a prosthetic implant).
8.	Claims 1-2, 5-7 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Al-Dayeh (US 7539332, cited in 4/25/22 Office Action).
With respect to claim 1, Krause discloses:
Claim 1: An orthopedic operating room system comprising:
a camera configured to be focused on a region of interest of a patient (Krause paragraph 0086 and Figure 5, X-ray camera);
a computer having computer vision software, wherein the computer is coupled to the camera (Krause paragraph 0087, computer receiving and processing X-ray camera images), wherein the computer is configured to identify one or more bone landmarks in the region of interest (Krause paragraphs 0087-0088, identification of bone contour by edge detection, specific bone template corresponding to bone contour) and to recognize a type of bone from the one or more identified landmarks (see secondary reference below), and wherein the computer is configured to calculate one or more metrics related to the one or more recognized (see secondary reference below) bones from image data provided in real-time by the camera (Krause paragraphs 0028-0029 & 0087 and Figure 17, fiducial geometry or bone contour extraction based on bone images, bone position and angle displacement metrics); and
a display coupled to the computer wherein the computer is configured to illustrate the one or more bones on the display (Krause paragraph 0087 and Figure 2, display), wherein the computer is configured to monitor movement of the one or more recognized (see secondary reference below) bones and illustrate positions of the one or more bones in real-time on the display as the one or more bones are manipulated (Krause paragraph 0070, imaging during surgery; Krause paragraph 0169, repositioning of bone during surgery), and wherein the computer stores at least one position of the one or more bones when the one or more bones are positioned to achieve a desired outcome as measured in the one or more metrics (Krause paragraph 0133 & 0136, modeling of actual bone position and properly aligned bone positions), and the desired outcome is used to calculate at least one characteristic for an implant system configured to maintain the desired outcome (Krause paragraph 0125, use of modeling arrangement to aid in design (i.e. shape characteristics) of a prosthetic implant).
Krause does not expressly disclose the element annotated “(see secondary reference below)”, i.e. recognition of a bone type based on identified landmarks.
Al-Dayeh discloses:
…to recognize a type of bone from the one or more identified landmarks (Al-Dayeh column 3, lines 8-23, extraction of bone contour and associated anchor points and classification of bone type based on this information)…
Krause and Al-Dayeh are combinable because they are from the field of bone image analysis.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Al-Dayeh recognition arrangement to the Krause bone imaging arrangement.
The suggestion/motivation for doing so would have been to provide additional information for use in surgery planning (Krause paragraph 0020).
Therefore, it would have been obvious to combine Krause with Al-Dayeh to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 2, 5-7 & 21:
Claim 2: The orthopedic operating room system of claim 1 (see above) wherein one or more (Note: This is a recitation in the alternative, met by a teaching of any one option) images of the region of interest are taken (Krause paragraph 0087, computer receiving and processing at least one X-ray camera image), wherein the one or more images are provided to the computer (Krause paragraph 0087, computer receiving and processing X-ray camera images), and wherein the computer and the computer vision software identifies the one or more bones in the region of interest from the one or more images (Krause paragraph 0087, identification of bone contour by edge detection).
Claim 5: The orthopedic operating room system of claim 1 (see above) wherein a pre-operative plan is displayed on the display, wherein the pre-operative plan includes one or more pre-operative metrics (Krause paragraphs 0170 & 0175, generation and display of preliminary surgery plan including metrics such as translation and rotation settings), and wherein the pre-operative metrics can be compared against the one or more metrics generated from the image data provided in real-time by the camera (Krause paragraphs 0175 & 0180, real-time recalculation of preliminary surgery plan based on detected marker position during surgery).
Claim 6: The orthopedic operating room system of claim 1 (see above), wherein a target couples to a bone of the one or more bones (Krause paragraphs 0175-0176 & 0180, attachment of markers to bones), wherein the target can be viewed by the camera in the region of interest (Krause paragraph 0180, detection of marker position in image), wherein the computer is configured to use the computer vision software to track the target (Krause paragraphs 0175 & 0180, real-time recalculation of preliminary surgery plan based on detected marker position during surgery), and wherein the computer vision software can identify a position of the bone from the target (Krause paragraphs 0178 & 0180, determining bone and marker positioning).
Claim 7: The orthopedic operating system of claim 1 (see above), wherein the one or more metrics comprises at least one of (Note: This is a recitation in the alternative, met by a teaching of any one option) sagittal, coronal, or rotational (Krause Figure 17, bone position and angle displacement metrics) information related to the one or more bones.
Claim 21: The operating room system of claim 1 (see above), further comprising displaying the calculated one or more metrics (Krause paragraphs 0028-0029 & 0087, fiducial geometry or bone contour extraction; Krause paragraph 0087, display of extracted bone contour), wherein the implant system is a rod (Krause paragraph 0207, rod implant), the at least one characteristic includes a shape of the rod, and the computer is configured to provide a rod template based on the at least one characteristic (Krause paragraph 0125, use of modeling arrangement to aid in design (i.e. shape characteristics) of a prosthetic implant).
Claims 15, 18, & 25, insofar as claim 25 is understood, are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Tsai (US 20070036416, cited in 9/21/21 Office Action).
With respect to claim 15, Krause discloses:
Claim 15: An orthopedic operating room system comprising:
a camera configured to be focused on a region of interest (Krause paragraph 0086 and Figure 5, X-ray camera);
a computer wherein the computer is configured to receive image data from the camera (Krause paragraph 0087, computer receiving and processing X-ray camera images); and
a display coupled to the computer wherein;
vertebrae (see secondary reference below) of a musculoskeletal system are illustrated on the display (Krause paragraph 0087 and Figure 2, display),
the computer is configured to run computer vision software (Krause paragraph 0087, computer receiving and processing X-ray camera images),
the computer vision software is configured to recognize bone landmarks (Krause paragraphs 0087-0088, identification of bone contour by edge detection, specific bone template corresponding to bone contour) of the vertebrae (see secondary reference below), the bone landmarks including a first endplane of the vertebrae and a second endplate of the vertebrae (see secondary reference below),
the computer vision software is configured to identify at least one vertebra of the vertebrae (see secondary reference below) on the display (Krause paragraph 0087, identification of bone contour by edge detection),
the computer is configured to calculate one or more metrics related to the vertebrae (see secondary reference below) from image data provided in real-time by the camera (Krause paragraphs 0028-0029 & 0087 and Figure 17, fiducial geometry or bone contour extraction, bone position and angle displacement metrics),
the calculated one or more metrics are displayed on the display (Krause paragraph 0087, display of extracted bone contour),
wherein the calculated one or more metrics includes an identified angle between two bones in the region of interest, a calculation of the identified angle being based on an intersection of a first plane and a second plane, the first plane extending from a surface of the recognized at least one first endplate and the second plane extending from a surface of the recognized at least one second endplate (see secondary reference below) and
the computer is configured to indicate when the one or more metrics indicate achieving a desired outcome (Krause paragraphs 0169-0170, monitoring of translation and rotation settings to achieve desired outcome).
Krause discloses the imaging and processing of bones.
Krause does not expressly disclose the elements annotated “(see secondary reference below)”, i.e. imaging and image processing of vertebrae specifically or the identification of an angle between bones.
Tsai discloses
…related to the vertebrae (Tsai paragraphs 0023 & 0027, spine imaging)…
…an identified angle between two bones in the region of interest, a calculation of the identified angle being based on an intersection of a first plane and a second plane, the first plane extending from a surface of the recognized at least one first endplate and the second plane extending from a surface of the recognized at least one second endplate (Tsai paragraph 0025 and Figures 2-3, calculation and analysis of angles between vertebrae, see below re specific angle analysis of endplate planes)…
The selection of a specific angle in a set of angles defined by bone geometry (e.g. vertebrae axis angles or vertebrae endplane angles) is an example of a selection among alternative choices.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Krause and Tsai are combinable because they are from the field of medical radiographic imaging.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the bone imaging teachings of identifying bone contours (inherently including endplane portions) of Krause to the imaging of vertebrae and determination of bone angles as taught by Tsai.
The suggestion/motivation for doing so would have been to enable the application of the Krause technique to the imaging of the specific bones (vertebrae) the imaging of which is described in Tsai.
Therefore, it would have been obvious to combine Krause with Tsai to obtain the invention as specified in claim 15.
Applying these teachings as applied to claim 15 above to claims 18-19 & 25:
Claim 18: The orthopedic operating room system of claim 15 (see above), wherein the computer vision software is configured to calculate one or more (Note: This is a recitation in the alternative, met by a teaching of any one option) metrics comprising sagittal, coronal, and rotational information and wherein the one or more metrics are displayed on the display (Krause Figure 17, bone position and rotation angle display).
Claim 25: The operating room system of claim 15 (see above), wherein the computer vision software is configured to analyze and process digital images from the camera (Krause paragraph 0087, computer receiving and processing X-ray camera images) and extract high-dimensional data to make decisions similar to a human visual system (Krause Abstract, generation of three-dimensional models).
Claims 16, 19, & 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krause in view of Tsai as applied to claim 15 above, and further in view of McNally (US 20170000530, cited in 9/21/21 Office Action).
With respect to claim 16, Krause in view of Tsai discloses:
Claim 16: The orthopedic operating room system of claim 15 (see above), wherein each vertebra (Tsai paragraphs 0023 & 0027, spine imaging) has a corresponding pedicle (see secondary reference below) screw (Krause paragraph 0172, screw attachment of marker to bone), wherein the computer vision software can determine a position of each vertebra from the corresponding pedicle (see secondary reference below) screw (Krause paragraph 0172, screw attachment of marker to bone; Krause paragraphs 0178 & 0180, determining bone and marker positioning), (Krause paragraph 0070, imaging during surgery; Krause paragraph 0169, repositioning of bone during surgery), wherein each pedicle screw has a corresponding pedicle screw extender, and wherein the computer vision software can determine a position of each vertebra (Krause paragraphs 0178 & 0180, determining bone and marker positioning) from the corresponding pedicle screw extender (see secondary reference below).
Krause in view of Tsai discloses the attachment of screws to bones.
Krause in view of Tsai does not specifically disclose the use of pedicle screws.
McNally (McNally paragraphs 0004-0006) discloses the use of pedicle screws attached to vertebrae and associated pedicle screw extensions.
Krause in view of Tsai and McNally are combinable because they are from the field of surgical screws applied to bones.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the pedicle screws of McNally as the bone screws of Krause in view of Tsai.
The suggestion/motivation for doing so would have been to provide a manipulation point for spinal adjustment via pedicle screw extensions as taught by McNally (McNally paragraph 0006, use of pedicle screw extensions for spine manipulation).
Therefore, it would have been obvious to combine Krause in view of Tsai with McNally to obtain the invention as specified in claim 16.
Applying these teachings to claim 19:
Claim 19: The orthopedic operating room system of claim 15 (see above), wherein the computer is configured to store a position of the vertebrae (Tsai paragraphs 0023 & 0027, spine imaging) in the computer when the desired outcome is achieved as determined by the one or more metrics (Krause paragraph 0133 & 0136, modeling of actual bone position and properly aligned bone positions), wherein the position of the vertebrae stored in the computer is used to bend a rod (Krause paragraph 0207, rod implant; Krause paragraph 0125, use of modeling arrangement to aid in design (i.e. shape) of a prosthetic implant), and wherein the rod is configured to be coupled to pedicle screws to shape a spine (McNally paragraphs 0004-0006, application of pedicle screws).
With respect to claim 24, the above described teachings of Krause in view of Tsai and further in view of McNally as applied to claim 16 above teach the identification of bone position and angle metrics (Krause Figure 17, bone position and angle displacement metrics), the identification of an angle between two vertebrae (Tsai paragraph 0025 & Figure 3, angle between vertebrae), and the use of pedicle screws (McNally paragraphs 0004-0005, pedicle screws).
The above described teachings of Krause in view of Tsai and further in view of McNally do not teach the specific determination of an angle between a pedicle screw and an endpoint of vertebrae.
The selection of a specific angle in a set of image information derived from the imaging of bones and pedicle screws using an image processing system capable of determining angles between imaged features (as in the above described teachings) is an example of a selection among alternative choices.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to combine Krause in view of Tsai with McNally to obtain the invention as specified in claim 24.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Al-Dayeh as applied to claim 1 above, and further in view of McNally.
With respect to claim 23, Krause in view of Al-Dayeh discloses:
Claim 23: The operating room system of claim 1 (see above), wherein at least one of the one or more bone landmarks (Krause paragraphs 0029 & 0087, bone contour extraction) is a specific portion of a vertebrae (Al-Dayeh column 8, lines 12-13, application of invention to various bones including the spine (i.e. vertebrae)), and the calculated one or more metrics includes an identified angle (Krause Figure 17, bone position and angle displacement metrics, see secondary reference below with respect to vertebrae) between a pedicle screw and an endplate of the vertebrae (see secondary reference below).
Krause in view of Al-Dayeh does not expressly disclose the use of pedicle screws.
McNally (McNally paragraphs 0004-0005) discloses the use of pedicle screws attached to vertebrae.
With respect to claim 23, the above described teachings of Krause in view of Al-Dayeh and further in view of McNally as applied to claim 16 above teach the identification of bone position and angle metrics (Krause Figure 17, bone position and angle displacement metrics), the application of the teachings to vertebrae (Al-Dayeh column 8, lines 12-13, application of invention to various bones including the spine (i.e. vertebrae)), and the use of pedicle screws (McNally paragraphs 0004-0005, pedicle screws).
The above described teachings of Krause in view of Al-Dayeh and further in view of McNally do not teach the specific determination of an angle between a pedicle screw and an endpoint of vertebrae.
The selection of a specific angle in a set of image information derived from the imaging of bones and pedicle screws using an image processing system capable of determining the metrics of angles between imaged features (as in the above described teachings) is an example of a selection among alternative choices.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to combine Krause in view of Al-Dayeh with McNally to obtain the invention as specified in claim 23.
Claim 26 rejected under 35 U.S.C. 103(a) as being unpatentable over Krause in view of Zheng (US 20110096964).
Krause discloses the invention of claim 8 (see above).
Krause does not expressly disclose the overlay of an intraoperative image and a preoperative image.
Zheng discloses overlay of a pre-operative anatomical assessment with fluoroscopic images taken during surgery (Zheng paragraph 0029, overlay of fluoroscopic images taken during surgery and pre-operative assessment).
Krause and Zheng are combinable because they are from the field of surgical imaging.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Zheng overlay of surgical images and a preoperative assessment/planning image.
The suggestion/motivation for doing so would have been to provide visual guidance to physicians (Zheng paragraph 0029).
Therefore, it would have been obvious to combine Krause with Zheng to obtain the invention as specified in claim 26.
Claim 26: The operating room system of claim 8 (see above), wherein the computer is configured to display the intraoperative image overlayed on the preoperative image (Zheng paragraph 0029, overlay of fluoroscopic images taken during surgery and pre-operative assessment).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663